OPINION — AG — UNTIL THE OKLAHOMA LEGISLATURE MAY SPECIFICALLY OTHERWISE PROVIDE, THE STATUTORY DUTIES OF THE COURT CLERK FOR WHICH HE RECEIVES STATE COMPENSATION, DO NOT INCLUDE THE EXECUTION OF PASSPORT APPLICATIONS. THEREFORE, FOR THE EXTRA OFFICIAL SERVICES WHICH HE PROVIDES AS AGENT OF THE FEDERAL GOVERNMENT IN EXECUTING PASSPORT APPLICATIONS, HE MAY RETAIN SUCH FEES COLLECTED IN CONNECTION THEREWITH AS PERMITTED BY CONGRESSIONAL ACT, AND USE THEM TO DEFER THE EXPENSE OF FURNISHING THE RECORDS AND PERFORMING THE DUTIES REQUIRED; HOWEVER, SINCE THE COUNTY DOES NOT DERIVE ANY BENEFIT FROM THE EXECUTION OF PASSPORTS AND COLLECTION OF SUCH FEES, THE EXPENSE OF SUCH SERVICES MUST NOT FALL UPON THE COUNTY.  SUCH EXPENSES MUST BE BORNE BY THE CLERK AND MAY BE PAID OUT OF SUCH FEES.  SHOULD STATE MATERIALS, SUPPLIES, OR THE TIME OF DEPUTY COURT CLERKS BE EMPLOYED FOR THE PERFORMANCE OF SERVICES IN CONNECTION WITH PASSPORT APPLICATIONS, THEN THE FEES COLLECTED PURSUANT THERETO MUST BE DEPOSITED IN THE COURT FUND. CITE: OPINION NO. JUNE 3, 1941 — WATTS, ARTICLE XXI, SECTION 1, ARTICLE XXI, SECTION 2, OPINION NO. 64-190, 28 O.S. 1941 1 [28-1], 20 O.S. 1971 1301 [20-1301] (CATHERINE GATCHELL NAIFEH)